Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00363-CV

                                  Joseph Andrew BURT, II,
                                          Appellant

                                              v.

                                      DENNY'S, INC.,
                                         Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                             Trial Court No. 2017CV02727-A
                          Honorable Karen Crouch, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee, Denny’s, Inc., recover its costs of this appeal from
appellant, Joseph Andrew Burt, II.

       SIGNED March 25, 2020.


                                               _____________________________
                                               Irene Rios, Justice